DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-15 are pending.

Drawings
3.	Applicant’s Drawings submitted June 3, 2020 are acceptable.

Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
5.	Pursuant to Applicant’s June 3, 2020 claims submission, claims 8-15 are allowed.  

6.	The following is an examiner’s statement of reasons for allowance:  Claims 8-15 are allowed as all the cited prior art, either alone or in combination, does not disclose Applicant’s inventive claim language.  
Claims 8-15 have been reviewed in light of Alice Corporation Pty. Ltd. v. CLtweS Bank International, et al., 573 U. S. ___ (2014) and are not deemed invalidated by such.  
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Further pertinent references of interest are noted on the attached PTO-892.  Each show features relevant to Applicant’s disclosure, but do not rise to the level of anticipatory or obvious art criteria.

8.	Applicant’s four Information Disclosure Statements (IDS’s) submitted have been reviewed.  It is noted that numerous references from the IDS submitted June 3, 2020 were not provide and were thus not reviewed.  Note the attached IDS’s.

Conclusion
9.	This application is in condition for allowance except for the following formal matters: 
The abstract of the disclosure is objected to because it does not correlate adequately with the gist of the claim language.  Correction is required.  See MPEP § 608.01(b).
Claims 1-7 are objected to because of the following informalities:  Claim 1, line 4, the word “an” should be deleted and replaced with - - a - -.  Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday, Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 



/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789